            Case 1:19-cv-12216-FDS Document 1 Filed 10/25/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 PROGRESS PARTNERS, INC.,                           )
                                                    )
            Plaintiff,                              )
                                                    )
  v.                                                )      Case No. 1:19-CV-12216
                                                    )
  IGNITIONONE, INC.,                                )
                                                    )
            Defendant.
                                                    )


                              COMPLAINT AND JURY DEMAND

                                            Introduction

       This is an action for breach of contract by plaintiff Progress Partners, Inc. (“Progress

Partners”), an investment bank and corporate advisory firm, to recover over $590,000 in

damages, plus attorney’s fees, interest, and other costs, caused by defendant IgnitionOne, Inc.

(“IgnitionOne”). IgnitionOne hired Progress Partners to provide consulting services and assist

IgnitionOne in an acquisition or asset sale. Progress Partners dutifully met its obligations, and

IgnitionOne has entered into an asset sale agreement with another company. IgnitionOne now

refuses to pay the agreed upon fee to Progress Partners and provide the necessary documents so

that Progress Partners can confirm that IgnitionOne will pay the agreed upon fees.

                                               Parties

       1.        Progress Partners is a Massachusetts corporation with a principal place of

business at 50 Milk Street, 16th Floor, Boston, Massachusetts. Progress Partners is an investment

bank and corporate advisory firm that works with buyers and sellers of emerging growth

companies to complete mergers and acquisitions or private placement transactions.

       2.        IgnitionOne is a Delaware corporation registered to do business in New York,

with a principal place of business at 470 Park Avenue South, 6th Floor, New York, New York.
            Case 1:19-cv-12216-FDS Document 1 Filed 10/25/19 Page 2 of 6



                                      Jurisdiction and Venue

       3.      The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

(diversity jurisdiction) because the Parties are citizens of different states and the amount in

controversy exceeds $75,000.

       4.      Venue is appropriate in this district because Progress Partners performed its

services principally in this district, and the Court has personal jurisdiction over IgnitionOne

because IgnitionOne consented to jurisdiction in this Court by agreement.

                                                Facts

                               The Business Advisory Agreement

       5.      Progress Partners and its affiliate, Applied Capital, LLC, entered into a Business

Advisory Agreement with IgnitionOne, dated January 7, 2019 (the “Agreement”). The

Agreement is attached as Exhibit A.

       6.      The Parties agreed that Progress Partners would provide “advisory services . . . to

[IgnitionOne] in connection with [IgnitionOne’s] preparation to make strategic advances in its

business, including assisting [IgnitionOne] to position itself to seek a Transaction.” Agreement,

Section 2. Additionally, “during the Term, all contracts and negotiations regarding a Transaction

or potential Transaction shall be coordinated, but not controlled, by [Progress Partners].

Agreement, Section 2 (emphasis in original).

       7.      In exchange for Progress Partners’ services, IgnitionOne agreed to pay Consulting

Fees of $15,000 per month, with a $60,000 minimum, and a Transaction Fee if IgnitionOne

“signs an agreement with respect to a Transaction during the Term or with a Contacted Person at

any time within 9 months after the Termination Date . . . .” Agreement, Section 4.

       8.      The Transaction Fee consists of a payment to Progress Partners of at least

$500,000. Agreement, Section 4(b)(a).


                                                  2
     Case 1:19-cv-12216-FDS Document 1 Filed 10/25/19 Page 3 of 6



9.      IgnitionOne made several commitments concerning the fees, including:

        a.     IgnitionOne must pay the fees regardless of its view of the value Progress

               Partners provided in the Transaction: “The Consulting Fees and

               Transaction Fees are payable regardless of the actual or claimed role or

               non-role, or alleged value or lack of value, of [Progress Partner’s] services

               related to the subject transaction.” Agreement, Section 4(d).

        b.     IgnitionOne may not attempt to reduce the fees: “[IgnitionOne] shall not

               agree with another party to attempt to reduce or avoid any Fee or that a

               Transaction will only close if any Fee is reduced or eliminated; or claim

               that payment of any Fee would interfere with a Transaction or a

               Transaction party’s willingness to close a Transaction. [IgnitionOne] shall

               not make or effect any commitment, promise, agreement, or plan to pay or

               apply proceeds of any Transaction . . . that would conflict with

               [IgnitionOne’s] ability to pay timely and in full the Fees payable

               hereunder . . . .” Agreement, Section 4(d).

        c.     IgnitionOne must include the fees as a required deliverable in any

               Transaction Agreement: “[IgnitionOne] shall cause any agreement

               containing the terms of a Transaction to: (1) reference the payment of the

               Transaction Fee as a required closing delivery . . . .” Agreement, Section

               7(c).

        d.     IgnitionOne must provide Progress Partners with any requested

               information necessary to confirm that IgnitionOne is complying with its

               payment obligations: “If an agreement with respect to any Transaction is

               entered into by [IgnitionOne] during the Term . . . [IgnitionOne] agrees to

                                         3
          Case 1:19-cv-12216-FDS Document 1 Filed 10/25/19 Page 4 of 6



                       provide [Progress Partners] with such information relevant to

                       [IgnitionOne’s] obligations hereunder and allow [Progress Partners] to

                       confirm such information by having reasonable access to [IgnitionOne’s]

                       books, records, and other sources of information . . . .” Agreement,

                       Section 4(c); see also Agreement, Section 7(d).

               e.      IgnitionOne owed the Transaction Fee to Progress Partners on the

                       Closing Date of the asset sale agreement: “If [IgnitionOne] signs an

                       agreement with respect to a Transaction during the Term …[IgnitionOne]

                       shall pay [Progress Partners] a corresponding Transaction Fee …. All

                       payments shall be made in cash at the initial closing of that Transaction

                       ….” Agreement, Section 4(b).

       10.     The Agreement contains an attorney’s fee provision: “In the event of any dispute

involving this Agreement, the prevailing party shall be entitled to collect its reasonable and

necessary attorney’s fees and costs from the losing party.” Agreement, Section 9(d).

     IgnitionOne Refuses to Pay Progress Partners and Provide Necessary Documents

       11.     Progress Partners has fulfilled all of its obligations under the Agreement.

       12.     On September 18, 2019, IgnitionOne entered into an asset sale agreement with

Zeta Global.

       13.     The asset sale is a Transaction under the Agreement that entitles Progress Partners

to payment of a Transaction Fee.

       14.     The total amount of fees owed, including unpaid Monthly Retainer Fees and the

Transaction Fee, is $590,000.

       15.     Since the asset sale, IgnitionOne has taken a series of wrongful actions to avoid

paying the fees owed to Progress Partners. For example:

                                                 4
          Case 1:19-cv-12216-FDS Document 1 Filed 10/25/19 Page 5 of 6



               a.     IgnitionOne has repeatedly attempted to pay significantly less than the

                      Monthly Retainer Fees and Transaction Fee, despite the requirements in

                      Section 4 that it not attempt to pay less than the full amount.

               b.     IgnitionOne failed to provide Progress Partners the right to review the

                      Transaction documentation, as required in Section 7(d) of the Agreement.

                      In fact, IgnitionOne failed to inform Progress Partners in a timely manner

                      that a Transaction was even being contemplated. Progress Partners only

                      found out about the consummation of the asset sale through a press

                      release.

               c.     After seeing the press release announcing IgnitionOne’s deal with Zeta

                      Global, Progress Partners contacted IgnitionOne to confirm the asset sale

                      and to request the Transaction documents.

               d.     IgnitionOne confirmed its deal with Zeta Global but refused to provide the

                      requested information.

               e.     On September 18, 2019, Progress Partners sent a demand for payment of

                      the Transaction Fee to IgnitionOne.

               f.     IgnitionOne has refused to pay the Transaction Fee without explanation.


                                            Count I
                                      (Breach of Contract)

       16.     Progress Partners repeats and incorporates by reference the allegations contained

in the above paragraphs.

       17.     IgnitionOne has breached the Agreement by, among other reasons, insisting on

paying less than the amounts owed, failing to provide transaction documents upon request to

Progress Partners, and failing to pay the Transaction Fee.


                                                5
            Case 1:19-cv-12216-FDS Document 1 Filed 10/25/19 Page 6 of 6



          WHEREFORE, Progress Partners respectfully requests that the Court:

          18.    Enter judgment in favor of Progress Partners in an amount to be determined at

trial, with interest and costs;

          19.    Award Progress Partners its attorney's fees as required under the Agreement; and

          20.    Grant such other relief as the Court deems just and proper.

                                         JURY DEMAND

          PROGRESS PARTNERS HEREBY MAKES A DEMAND FOR TRIAL BY JURY

ON ALL CLAIMS SO TRIABLE.



                                               Respectfully submitted,

                                               PROGRESS PARTNERS, INC.

                                               By its attorneys,


October 25, 2019                               ___/s/ Patrick J. Maher___________
                                               Matthew J. Connolly, BBO # 676954
                                               Patrick J. Maher, BBO # 703656
                                               NUTTER McCLENNEN & FISH LLP
                                               155 Seaport Boulevard
                                               Boston, MA 02210
                                               (617) 439-2000
                                               mconnolly@nutter.com
                                               pmaher@nutter.com



4630717




                                                  6
